DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/001133.
Claim 1
 	WO 2012/001133 discloses an apparatus and method of a seed transfer station (Fig. 1, Ref. 100) configured to move seeds through the system, the seed transfer station including a conveyor belt (Fig. 1, Ref. 1);wherein a position and/or orientation of each of the seeds is substantially fixed (Fig. 1, Ref. 3; seeds are fixed to the surface as seen in Fig. 1) on the conveyor belt (Fig. 1, Ref. 1) as seeds move past a first camera (Fig. 1, Ref. 5) and a second camera (Fig. 1, Ref. 6) of the seed imaging system (Fig. 1, Ref. 100);  and an imaging assembly comprising a first camera mounted (Fig. 1, Ref. 5) relative to the conveyor belt (Fig. 1, Ref. 1) of the seed transfer station (Fig. 1, Ref. 100) and configured to acquire images of the seeds as the seeds move through the system (This data can also be processed into three-dimensional representations of the observed objects 3.), and a second camera (Fig. 1, Ref. 61) mounted X-ray source 6 and opposite X-ray detection device 61. X-ray source 6 and the opposite detection device 61 can selectively determine either X-ray absorption properties (ie "gray values" of a corresponding object) or two-dimensional ones Image data of the object obtained and evaluated accordingly), the first camera configured to acquire images of the seeds based on a first imaging technology (Fluorescence camera), and the second camera configured to acquire images of the seeds based on a second imaging technology X-ray) different from the first imaging technology an the first camera (Fluorescence camera); wherein the first imaging technology of the first camera is one of 2D imaging, 3D imaging, X-ray imaging, and hyperspectral imaging (Due to the three-dimensional data acquisition of the device according to the invention.)  

    PNG
    media_image1.png
    301
    487
    media_image1.png
    Greyscale

Claim 2, 11
 	WO 2012/001133 discloses a controller (Fig. 7, Ref. 710) configured to analyze the acquired images of the seeds (The examination data are supplied, for example, to an evaluation unit 710).  
Claim 5, 14
2D X-ray imaging).  
Claim 6
 	WO 2012/001133 discloses the seed transfer station is configured to substantially fix a position and/or orientation of the seeds (Fig. 1, Ref. 3) on conveyor (Fig. 1, Ref. 1) belt as the seeds move past at least the first and second cameras (Fig. 1, Ref. 5, 61)(It is inherent that the seeds are fixed in a position along the conveyor since a moving seed would produce errors in the image quality).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/001133.
Claims 3-4, 12-13
	WO 2012/001133 substantially teaches the claimed invention except that it does not show an a third camera, fourth camera mounted relative the conveyor belt of the seed transfer station and configured to acquire images of the seeds as the seeds move through the system, the third camera, fourth camera having an imaging technology different from the first and second cameras or a fourth camera mounted relative to the seed transfer station and configured to acquire images of the seeds as the seeds move through the system, the third, fourth camera having an imaging .

Claims 7-8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/001133.
Claim 7
	WO 2012/001133 discloses the claimed invention except for the conveyor comprises a belt that is one of transparent or semi-transparent. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2012/001133 with the transparent or semi-transparent conveyor since it was well known in the art that using such conveyors allows for uniform illumination of the seed and therefore improve overall image quality of the image of the seed. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970).
Claim 8, 15

Claim 17
	WO 2012/001133 discloses the claimed invention except for storing the seeds comprising storing the seeds individually in microplates. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2012/001133 with the microplates since it was well known in the art that using a microplate to separate seeds allows for individual packaging of the seeds, therefore improving quality of end product to consumer. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and .

Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/001133 and in further view of Becker et al. (2010/0143906).
Claim 9, 16
	WO 2012/001133 substantially teaches the claimed invention except that it does not show a storage assembly configured to automatically store the seeds into separate storage containers based on the analysis of the images of the seeds by the controller. Becker et al. (2010/0143906) shows that it is known to provide a storage assembly (Fig. 9, Ref. 556, 558) configured to automatically (Fig. 9, Ref. 508) store the seeds into separate storage containers (Fig. 9, Ref. 556, 558) based on the analysis of the images of the seeds by the controller (Fig. 9, Ref. 554, 554a) for a device for inspecting and sorting seeds. It would have been obvious to combine the device of WO 2012/001133 with the sorting and containing of Becker et al. (2010/0143906) before the effective filing date of the claimed invention for the purpose of providing improved separation of seeds for improved quality of a batch of seeds.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (2005/0226465).
Claim 18
 	Fujita et al. (2005/0226465) discloses a seed transfer station (Fig. 5, Ref. 41) configured to move seeds through the system (Fig. 5, Ref. 3); a tracking sensor (Fig. 8, Ref. 67) configured to register a position and/or orientation of each of the seeds in the transfer station (Fig. 5, Ref. 

    PNG
    media_image2.png
    534
    463
    media_image2.png
    Greyscale

Claim 19
 	Fujita et al. (2005/0226465) discloses the first and second cameras have the same imaging modality (Both infrared ccd cameras; Para. 0042-0043).  
Claim 20
 	Fujita et al. (2005/0226465) the imaging modality of the first and second cameras is one of 2D imaging (CCD cameras are 2D imaging cameras).

Response to Arguments
Applicant’s arguments, filed 2/7/2022, with respect to the rejection(s) of claim(s) 1-18 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2012/001133.
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. On pages 8-9 of the remarks applicant respectfully takes the position that the prior art fails to disclose the amended claim 18 and that it fails to disclose a tracking sensor and fixing the position of seeds as they past the first and second camera. The office respectfully takes the position that Fujita et al. (2005/0226465) discloses an encoder (Ref. 67 “tracking sensor”) for sending signals for removal of seeds, therefore reading on the amended limitation of a tracking sensor. Further it is inherent that the seeds shown in Fujita et al. (2005/0226465) Fig. 6 are fixed to the conveyor since movement other than from the conveyor would distort the image quality. The claim limitation further fails to disclose how the seed is substantially fixed in the transfer station and therefore the seed riding on a conveyor reads on the claimed limitation. Claims 19-20 remain rejected because they depend on claim 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 14, 2022